—Appeal from a judgment of the Supreme Court (Keegan, J.), entered February 15, 1996 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Board of Regents denying petitioner’s request for licensure as a certified public accountant.
Judgment affirmed, upon the opinion of Justice Thomas W. Keegan.
Mercure, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.